Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to: Application filed on March 17th, 2020.
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG PUB# 2015/0297373 A1 (hereinafter Schmitt).
As for independent claim 1:
Schmitt shows a method of displaying a representation of an artery comprising: 
storing an intravascular image data set in a memory device of a diagnostic imaging system, the intravascular image data set generated in response to intravascular imaging of a segment of an artery (0036-0037, see stored images); automatically detecting lumen boundary of the segment on a per frame basis; automatically detecting external elastic lamina (EEL) of the segment on a per frame basis; and displaying a workflow operable for stent sizing comprising a graphical user interface, the graphical user interface comprising (0050 shows detecting lumen boundary): a first representation of the artery at a first frame; and a second representation of the artery at a second frame; wherein a first EEL thickness and a first lumen thickness are displayed relative to the first representation; wherein a second EEL thickness and a second lumen thickness are displayed relative to the second representation (0044, 0058-0059, 0063-0064; Schmitt shows graphical user interface displaying representation of plaque thickness. The user interacts with the interface. Also see Figures 10A-10C where Schmitt shows plague thickness and Figure 11B).As for dependent claim 2:Schmitt shows the method of claim 1, wherein the detected lumen boundary and detected EEL are identified relative to each respective representation using one or more indicia (see 0073-0074 and detected EEL in Figure 10A).As for dependent claim 3:Schmitt shows the method of claim 1 wherein the graphical user interface comprising a third representation of the artery at a third frame, wherein a third EEL thickness and a third lumen thickness are displayed relative to the third representation, wherein third frame maybe selected and changed by a user through the graphical user interface (0044, 0058)As for dependent claim 4:Schmitt shows the method of claim 3 wherein the third frame is selected from frames in between the first frame and the second frame (0047, 0049, see first and second frame; Figure 8).As for dependent claim 5:Schmitt shows the method of claim 1, wherein the graphical user interface further comprises a longitudinal representation of the artery that displays the first frame and the second frame relative thereto (see longitudinal view in Figure 2 and 0036).As for dependent claim 6:Schmitt shows the method of claim 5 wherein the longitudinal representation comprises a lumen region, wherein lumen region is symmetric relative to longitudinal axis of the representation (0036-0038).As for dependent claim 7:Schmitt shows the method of claim 1, wherein the graphical user interface further comprises a longitudinal representation of the artery that displays the detected EEL for a plurality of frames using one or more indicia (see longitudinal representation, 0036-0038).As for dependent claim 8:Schmitt shows the method of claim 1 wherein the first frame is a proximal reference frame and the second frame is a distal reference frame (0036-0037).As for dependent claim 9:Schmitt shows the method of claim 1 wherein a first portion of a representation of the proximal reference frame is identified with a first indicia and wherein a second portion of a representation of the distal reference frame is identified with a second indicia (see proximal reference frame in 0007 and 0037).As for dependent claim 10:Schmitt shows the method of claim 8 wherein the graphical user interface further comprises a longitudinal representation of the segment and displays a portion of first axis identified with the first indicia relative to the longitudinal representation (see longitudinal representation, 0036-0038).As for dependent claim 11:Schmitt shows the method of claim 9 wherein the graphical user interface comprises a third representation of the artery at a third frame and displays the portion of the first axis identified with the first indicia relative to the third representation (see longitudinal representation, 0036-0038).As for dependent claim 12:Schmitt shows the method of claim 2 wherein the indicia is selected from the group of a color, a dotted line, hatching, graphical elements and overlays (see different indicators including color and shape in 0063).As for dependent claim 13:Schmitt shows the method of claim 1 further comprising detecting calcium at positions along the segment and displaying an angular measure of total calcium relative for one or more frames in the graphical user interface (see angular in 0051, 0059).As for dependent claim 14:Schmitt shows the method of claim 1 further comprising receiving inputs from a user to select stent landing zones relative to a longitudinal representation of the segment (see stent landing zone in 0083)As for dependent claim 15:Schmitt shows the method of claim 14 further comprising displaying calculated stent length in response to user selected landing zones and displaying a minimum lumen diameter (MLD) relative to the longitudinal representation (see longitudinal representation, 0036-0038).As for dependent claim 16:Schmitt shows the method of claim 1 further comprising displaying option to select a stent deployment workflow after workflow operable for stent sizing (see stent sizing in 0007 and 0044).As for dependent claim 17:Schmitt shows the method of claim 16 further comprising option to select a review workflow after stent deployment, wherein the review workflow comprises a representation of a stented artery and one or more indicators of stent expansion percentage and stent malapposition (Figure 5 and overexpansion in 0054)As for independent claim 18:Schmitt shows a method of displaying a representation of an artery comprising: storing an intravascular image data set in a memory device of a diagnostic imaging system, the intravascular image data set generated in response to intravascular imaging of a segment of an artery; automatically detecting one or more regions of calcium relative to lumen boundary of the segment on a per frame basis; calculating an angular or circumferential measurement of detected calcium for one or more frames (0044, 0058-0059, 0063-0064); calculating a calcium thickness of detected calcium for one or more frames; generating a first representation of the artery at one or more frames; displaying the calcium thickness and the angular or circumferential measurement of detected calcium for a first frame of the one or more frames (see detecting calcium in 0084); and displaying an indicia indicative of the angular or circumferential measurement relative to the first representation of the artery (see 0037-0039 and also lumen contours in Figures 15-16).As for dependent claim 19:Schmitt shows the method of claim 18 further comprising generating a second representation of the artery, the second representation comprising a longitudinal representation of the artery; and displaying an indicia corresponding to detection of calcium on a per frame basis (see detecting calcium in 0084).As for dependent claim 20:Schmitt shows the method of claim 19 further comprising automatically detecting external elastic lamina (EEL) of the segment on a per frame basis and displaying an indicia corresponding to EEL on a per frame basis of the longitudinal representation (see 0037-0039 and also lumen contours in Figures 15-16).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175